Citation Nr: 1044517	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-06 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Graves disease 
with atrial fibrillation.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to special monthly compensation (SMC) based on 
the Veteran's need for the regular aid and attendance of another 
person, or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served with the Recognized Guerrillas from April 1945 
to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of 
the Philippines.

Subsequent to the issuance of the March 2009 statement of the 
case (SOC), the Veteran submitted additional evidence which was 
not considered by the RO.  The Veteran and his representative 
have waived RO consideration of newly submitted evidence.  The 
Board may consider the appeal. 38 C.F.R. § 20.1304 (2010). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In a final rating decision issued in February 2006, the RO 
denied a claim for entitlement to service connection for Graves 
disease and atrial fibrillation, and following notice of this 
decision, the Veteran did not appeal by filing a notice of 
disagreement.

2.  Evidence received since the February 2006 rating decision is 
cumulative or redundant of the evidence previously of record and 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for Graves disease 
and atrial fibrillation.

3.  Hypothyroidism is not shown to be present in service or until 
many years after service, and there is no persuasive medical 
nexus evidence of record otherwise etiologically linking this 
disease to service.

4.  The evidence of record does not establish that the Veteran is 
in need of regular aid and attendance, or that he was housebound, 
due to a service-connected disability.

CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim for 
service connection for Graves disease and atrial fibrillation has 
not been received, and the Veteran's claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Hypothyroidism was not incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  The criteria for SMC based on the need for regular aid and 
attendance of another person, or on account of being housebound, 
have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 
2008, before the original adjudication of the claims.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection and for 
special monthly compensation based on the need for aid and 
attendance or on account of being housebound.  The letter also 
notified the Veteran as what information and evidence must be 
provided by the Veteran and what information and evidence would 
be obtained by VA.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The March 2008 letter provided the Veteran with 
notice of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  In any event, 
questions as to the appropriate disability rating or effective 
date to be assigned are moot as the claims have been denied.  
Therefore, the Board finds the duty to notify provisions of the 
VCAA have been fulfilled.

The Court found in Kent v. Nicholson, 20 Vet. App. 1 (2006), that 
in order to fully comply with the VCAA notice requirement for new 
and material evidence claims the Veteran must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open his claim.  The March 2008 
notice provided the required notice as contemplated in Kent.  
Thus, there is no prejudice to the Veteran.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims.  Available service records and 
private treatment records were associated with the claims folder. 
 A VA examination was not provided in conjunction with the 
Veteran's claims, and the Board notes that the evidence of record 
does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2010).  VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
the present case, there is nothing in the record, other than the 
Veteran's own lay statements, that he currently has 
hypothyroidism or that any current hypothyroidism is 
etiologically related to his active service.  As new and material 
evidence has not been received to reopen the claim for service 
connection for Graves disease, no examination is required.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA is not required to 
provide him with a VA examination in conjunction with his claims.  
There is no identified relevant evidence that has not been 
accounted for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

New and material evidence

Legal Criteria

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal. 
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  A final decision cannot be reopened unless new and 
material evidence is presented. 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  The claim in this instance was filed in February 2008.

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been received, 
the credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As addressed below in more detail, in order for VA to grant a 
claim for service connection, there must be evidence of a current 
disability, an in-service injury, and medical evidence of a nexus 
between the current disability and the in-service injury.

Analysis

Here, the RO last denied service connection for the Veteran's 
Graves' disease with atrial fibrillation in February 2006 based 
on the fact that the Veteran had not submitted any evidence 
showing incurrence of the condition in service or a link between 
military service and the current findings.  Therefore, for 
evidence in the Veteran's claim to be new and material, it must 
support a finding that his current disability was incurred in 
service or is otherwise related to service.

The Veteran submitted several items of evidence since the 
previous February 2006 adverse decision.  New evidence consists 
of copies of private treatment reports showing diagnoses and 
treatment for hyperthyroidism and atrial fibrillation.  Private 
treatment reports dated in March 2001, January 2006, February 
2008, April 2008, and October 2010 reflect diagnoses of 
hyperthyroidism and/or atrial fibrillation.  Additional lay 
statements from the Veteran and his daughter were also submitted.

Except for the January 2006 treatment report, the records are new 
as they have not been previously added to the Veteran's record.  
The medical records show evidence of hyperthyroidism and atrial 
fibrillation.  However, while the evidence is new, it is not 
material, as the records do not relate the Veteran's 
hyperthyroidism and/or atrial fibrillation to service and 
therefore, do not relate to an unestablished fact necessary to 
substantiate the claim.  

To the extent that the Veteran has offered statements in an 
attempt to establish service connection, the Board notes that 
such evidence essentially constitutes reiterations of assertions 
made in connection with the prior denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a). 
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  While the 
Veteran is competent as a lay person to describe observing 
symptoms, his statements cannot serve to establish a connection 
between his current disorder and his military service.  The 
claimed disability is not the type of disease or injury for which 
lay evidence is competent evidence. See generally Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran does not 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether his hyperthyroidism 
and/or atrial fibrillation are related to service, any statements 
purporting to do so cannot constitute material evidence. See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For these reasons, 
the unsupported lay statements cannot serve as a predicate to 
reopen the previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

As there is no evidence that the Veteran incurred Graves disease 
with atrial fibrillation in service, the Board does not find that 
there is material evidence with which to reopen the Veteran's 
claim.  As there is no new and material evidence before the 
Board, the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).



Service Connection

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he is entitled to service connection for 
hypothyroidism.  The service treatment records are completely 
negative for any complaints, diagnoses, or treatment of 
hypothyroidism.  

Private post-service medical reports reflect diagnoses including 
hypothyroidism.  Private treatment reports dated in March 2001, 
January 2006, June 2007 show diagnoses of hypothyroidism.  
Another private treatment report indicates that the Veteran was 
last seen for hypothyroidism on February 7, 2008.  Additional 
private treatment reports dated in April 2008 and October 2010 
reflect a past medical history of hypothyroidism.  Although some 
private treatment reports from Dr. R. G. indicate a history of 
hypothyroidism, there is no current diagnosis of hypothyroidism.  
Thus, the claims folder contains no competent evidence of a 
current diagnosis of hypothyroidism.  The Court has held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Even if there was a current diagnosis of hypothyroidism, there is 
no medical evidence indicating that hypothyroidism is related to 
any event in service.  38 C.F.R. § 3.303(d).  Of particular 
significance, the June 2007 and February 2008 private treatment 
reports indicate that his hypothyroidism was due to radioactive 
iodine therapy he received for hyperthyroidism.  The January 2006 
treatment report notes that hypothyroidism may have been present 
in his younger years though at best subclinical. However, there 
is no competent evidence indicating that hypothyroidism was 
incurred or is related to service.

The Board acknowledges the Veteran's belief and other lay 
statements from his family that he has hypothyroidism as a result 
of service.  Lay testimony can be competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within his personal knowledge and observations. Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  However, as lay persons 
without medical training, neither the Veteran nor the lay family 
members are qualified to determine whether the Veteran has a 
current medical ailment, sufficient to qualify as a disability or 
whether that disability that may be related to an event in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition"). 

Given that it is not established that the Veteran currently has 
hypothyroidism and given that there is no competent evidence that 
hypothyroidism, even if currently diagnosed, is related to any 
event in service, the Board must conclude that the weight of the 
evidence is against a finding of service connection for the 
claimed hypothyroidism.  The preponderance of the evidence is 
against this claim and it must be denied.  Gilbert, 1 Vet. App. 
49, 55 (1990).

Special Monthly Compensation Claim

The Veteran is claiming entitlement to SMC due to the need for 
regular aid and attendance or on housebound status.

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations provided by 
the diagnostic codes in VA's rating schedule.  Claims for SMC, 
other than those pertaining to one-time awards and an annual 
clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) 
through (s) and 38 C.F.R. §§ 3.350 and 3.352.

As pertinent to the Veteran's claim here, SMC is payable to a 
Veteran who by reason of service-connected disability is 
permanently bedridden, blind in both eyes, or so helpless as to 
be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).

SMC is also payable, under 38 U.S.C. 1114(s), where the Veteran 
has a single service-connected disability rated as 100 percent 
and, (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate and 
distinct from the 100 percent service- connected disability and 
involving different anatomical segments or bodily systems, or (2) 
is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
Veteran is substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i)(2).

In this case, the Veteran is not service connected for any 
disability.  The Board does not dispute the Veteran's contentions 
regarding the severity of the his overall health and functioning 
or his assertions of requiring some personal assistance from 
another individual.  However, given that service connection has 
not been granted for any disability, the Veteran does not qualify 
for special monthly compensation based on the need for regular 
aid and attendance of another person or by reason of being 
housebound due to disability.  As the preponderance of the 
evidence is against the claim, there is no reasonable doubt to be 
resolved. 38 U.S.C.A. § 5107(b) (West 2002).




ORDER

No new and material evidence having been received, the claim of 
service connection for Graves disease with atrial fibrillation is 
not reopened, and remains denied.

Entitlement to service connection for hypothyroidism is denied.

Entitlement to special monthly compensation based on the 
Veteran's need for the regular aid and attendance of another 
person is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


